Anderson, J.,
delivered the opinion of the court.
Appellants, W. L. Maxie and his wife, Mrs. Nellie Maxie, and their two children, Jarvis and Jessie Maxie, sued the appellee, Laurel General Hospital, in the circuit court of Jones county for damag'es resulting from the death of their daughter and sister, Willie Maxie, alleged to have been caused by the negligence of appellee. At the conclusion of the evidence the court on motion of the appellee directed the jury to return a verdict in its favor, which was done, and judgment entered accordingly, from which the appellants prosecute this appeal. This action of the court is assigned as error.
Appellee was a hospital conducted for private gain. The deceased daughter and sister of the appellants was a child eight years of age. She had an attack of appendicitis, and was carried to the appellee hospital for care and an operation. She was operated on, and shortly thereafter, when there was no attendant in the ward where she was staying, she fell off the bed on which she was lying, and soon thereafter died.
A hospital conducted for private gain is liable for injuries to a patient resulting from the negligence of its employees. The business of such a hospital carries with it an implied obligation to give the patients therein reasonable care and attention. Meridian Sanatorium v. Scruggs, 121 Miss. 330, 83 So. 532.
In considering the propriety of a directed verdict the evidence in favor of the party against whom such a verdict is given must be treated’ as proving every material fact which it either proves directly or by reasonable inference. Viewing the evidence in this case in that light, we find that this child was left in a ward in the appellee hospital alone without an attendant or any means of calling assistance, and while so situated the child for some reason fell *251from its bed, and its temperature soon thereafter went rapidly up and in a few hours it died. No good purpose could be served by setting out the evidence in detail. It is sufficient to say the liability of appellee was a question for the jury.

Reversed and remanded.